                          C a s e 1: 1 9- cr- 0 0 1 1 1- P A E       D o c u m e nt 5 0 Fil e d 0 1/ 0 2/ 2 0 P a g e 1 of 1
                                                                                     U. S. D e p a rt m e nt of J usti c e

                                                                                       U nit e d St at es Att or n e y
                                                                                       S o ut h er n Distri ct of N e w Y or k
                                                                                       T h e Sil vi o J. M oll o B uil di n g
                                                                                       O n e S ai nt A n dr e w’s Pl az a
                                                                                       N e w Y or k, N e w Y or k 1 0 0 0 7


                                                                                       J a n u ar y 2, 2 0 2 0
           B Y E C F A N D E M AI L

           T h e H o n or a bl e P a ul A. E n g el m a y er
           U nit e d St at es Distri ct J u d g e
           S o ut h er n Distri ct of N e w Y or k
           4 0 F ol e y S q u ar e
           T h ur g o o d M ars h all U. S. C o urt h o us e
           N e w Y or k, N e w Y or k 1 0 0 0 7

                      R e:       U ni t e d St at es v. N a n c y C r e di di o , 1 9 C r . 1 1 1 (P A E )

           D e ar J u d g e E n g el m a y er :

                       S e nt e n c i n g of d ef e n d a nt N a n c y Cr e di di o is c urr e ntl y s c h e d ul e d f or J a n u ar y 9, 2 02 0 at
           3: 0 0 p. m. T h e G o v er n m e nt r es p e ctf ull y s u b mits t his l ett er t o r e q u est a bri ef a dj o ur n m e nt of t h e
           d e a dli n e t o fil e its s e nt e n ci n g s u b missi o n, fr o m t o d a y u ntil J a n u ar y 9 , 2 0 2 0. T h e d ef e ns e c o ns e nts
           t o t his r e q u est, w hi c h is t h e first s u c h r e q u est b y t h e G o v er n m e nt. T h e r e q u est e d a dj o ur n m e nt is
           n e c ess ar y i n p art b e c a us e t h e d ef e ns e s e nt e n ci n g s u b missi o n — w hi c h w as fil e d o nl y tw o d a ys a g o
           o n D e c e m b er 3 1 (D kt. 4 9 ) —r ais ed a n u n e x p e ct e d f a ct u al iss u e b e ari n g o n s e nt e n ci n g. T h e
           u n d ersi g n e d is i n t h e pr o c ess of c o nf erri n g wit h s e v er al i n di vi d u als (s o m e o utsi d e t h e Go v er n m e nt)
           as t o t h at iss u e, b ut u nf ort u n at el y t h at pr o c ess will t a k e s e v er al d a ys; t h at iss u e, i n t ur n, m a y b e ar
           o n t h e G o v er n m e nt ’s ulti m at e s e nt e n ci n g r e c o m m e n d ati o n . (T h e G o v er n m e nt will still s u b mit —
           t o d a y — a vi cti m i m p a ct st at e m e nt as w ell as t h e pr o p os e d Or d er of R estit uti o n f or t h e
           a p pr o xi m at el y 1, 1 2 8 vi cti ms of t h e d ef e n d a nt’s off e ns e of c o n vi cti o n .) If t h e C o urt gr a nts t h e
           r e q u este d a dj o ur n m e nt , t h e p arti es ar e a v ail a bl e t o a p p e ar f or a r es c h e d ul e d s e nt e n ci n g o n t h e
           f oll o wi n g d at es, if c o n v e ni e nt f or t h e C o urt: J a n u ar y 1 6 (fr o m 1: 0 0 t o 4: 3 0 p. m. ); a n yti m e o n
           J a n u ar y 1 7, 2 1, or 2 7; a n d a n yti m e t h e e ntir e w e e k of F e br u ar y 3 , 2 0 2 0 ( e x c e pt f or t h e m or ni n g of
           F e br u ar y 7) . T h e C o urt’s c o nsi d er ati o n of t his r e q u est is gr e atl y a p pr e ci at e d.

                                                                                                       R es p e ctf ull y s u b mitt e d,

                                                                                                       G E O F F R E Y S. B E R M A N
                                                                                                       U nit e d St at es Att or n e y f or t h e
Gr a nt e d. T h e s e nt e n ci n g is a dj o ur n e d t o                                            S o ut h er n Distri ct of N e w Y or k
F e br u ar y 7, 2 0 2 0 at 3 p. m.
S O O R D E R E D.                                                                          B y: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                                 Mi c h a el D. N eff
                  __________________________________                                             Assist a nt U nit e d St at es Att or n e y
                        P A U L A. E N G E L M A Y E R                                           ( 2 1 2) 6 3 7- 2 1 0 7
                        U nit e d St at es Distri ct J u d g e
